Citation Nr: 1728544	
Decision Date: 07/20/17    Archive Date: 07/27/17

DOCKET NO.  12-12 423	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUE

Entitlement to a rating in excess of 70 percent rating for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	James G. Fausone, Esq.


ATTORNEY FOR THE BOARD

P. Meehan, Associate Counsel


INTRODUCTION

The Veteran served on active military duty from July 1964 to June 1968. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from May 2015 rating decision of the VA Regional Office (RO) in Albuquerque, New Mexico. This matter was previously before the Board in December 2016, at which time it was remanded for further development, along with consideration for entitlement to a total disability rating based on individual unemployability as a result of service-connected disabilities (TDIU).  

In a January 2017 rating decision and contemporaneous supplemental statement of the case (SSOC), the RO granted TDIU, effective June 8, 2012; and denied a rating in excess of 70 percent for PTSD.  In February 2017, the Veteran's attorney submitted a response to these rating actions, which, in pertinent part, states the following:

[t]he veteran no longer wishes to pursue his claim for an increased rating in excess of 70% disabling for PTSD from the date of the grant of individual unemployability going forward.  However, the veteran continues to disagree with the lack of a 100% disabling rating for PTSD for the day he left employment permanently until the date individual unemployability is granted. The veteran also disagrees with the denial of an earlier effective date for the individual unemployability for the same period.

In April 2017, the Veteran's attorney submitted a Notice of Disagreement (NOD) to the January 28, 2017, rating decision, continuing to disagree with the effective date of June 8, 2012, for TDIU.   In April 2017, the RO sent a letter to the Veteran that acknowledged the NOD; explained that the Post-Decision Review Process would be undertaken to try resolving the disagreement; and that a statement of the case (SOC) would be rendered if the disagreement was not resolved.

The Board notes that to the extent that the Veteran asserts entitlement to rating in excess of 70 percent for PTSD prior to June 8, 2012, there exists a May 2014 final Board decision (subsuming the September 27, 2012, rating decision it upheld), which denied a rating in excess of 70 percent for the service-connected PTSD.  In this respect the Board has no jurisdiction of such matter; and there has been no claim or motion has been filed or developed for clear and unmistakable error in a prior final decision affecting the rating assigned for PTSD prior to the claim for increase in September 16, 2014. 


FINDING OF FACT

Prior to the promulgation of a Board decision and for the period on appeal, the Veteran withdrew in writing his appeal concerning the issue of entitlement to a rating in excess of 70 percent rating for service-connected PTSD.


CONCLUSION OF LAW

For the period on appeal, the criteria for withdrawal of appeal concerning the issue of entitlement to a rating in excess of 70 percent rating for service-connected PTSD have been met. 38 U.S.C.A. § 7105 (d)(5) (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under 38 U.S.C.A. § 7105 (d)(5), the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed. A substantive appeal may be withdrawn on the record at a hearing or in writing at any time before the Board promulgates a decision. 38 C.F.R. §§ 20.202, 20.204. Withdrawal may be made by the appellant or by his or her authorized representative. 38 C.F.R. § 20.204.

As discussed in the Introduction section above, the record reflects that, in a February 2017 correspondence from the Veteran's attorney, the Veteran withdrew his appeal for entitlement to rating in excess of 70 percent for PTSD since June 8, 2012.  Hence, for the appeal period, there remains no allegation of errors of fact or law for appellate consideration regarding this claim, the Board does not have jurisdiction to review it, and it is dismissed.


ORDER

The appeal is dismissed.




____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


